Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 1 of 12 PageID #: 162
                                                                                                                                                           .
                              FILED                                               .
                        IN CLERKS OFFICE



                                                                                                                                                                    r


                                                                       ................
                              ........... .......                                 .                                                               . . . . . -----
              ...
                                                                                                    .. .... ..... . .. ................. ......


                    .......




                                                    ..   ..   . .........',.... . . . . ........-
                                                                                  I    k7
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 2 of 12 PageID #: 163
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 3 of 12 PageID #: 164
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 4 of 12 PageID #: 165
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 5 of 12 PageID #: 166
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 6 of 12 PageID #: 167
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 7 of 12 PageID #: 168
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 8 of 12 PageID #: 169
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 9 of 12 PageID #: 170
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 10 of 12 PageID #: 171
Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 11 of 12 PageID #: 172
                                     Case 1:17-mc-02681-JBW Document 17 Filed 10/12/18 Page 12 of 12 PageID #: 173




                               CL



                               <zm
                               OC!
                                           co

                                           o
                                                     2                                  .-
                                                                                          .
                                                                                                               '.
                                                                                                               .           .   .
                                                                                                                                                       Jill                  .
                               0         Q)-::


                                                     I                                                                                                                           :•
                               :Dli_w-O<             It                                       I:             ' r• .                                                              .
                                                                                                  fit




                                                                                                        qS



                                                 i                                            I
                                                                                                                      t;
                                                                                                                                                                                             içj
                                                                ..:                                     ,




                                                                                                             I!                                                                         (!   4J
                      -   -




                                                          I :
                                                                :
                                                                                                             1L  •dHi




                                                                                                                                   ?;
                                                                                                                                         01,




                                                                                                                                               •        '
                                                                                                                                                            4I
                                                                                                                                                                   -

                                                                                                                                                                       •_J-•


                                                                                                                                                                        ::

                                                                                    a
                                                                                    I


                                                                               ji                                                       II                             c
                                                                               J .
                                                                         .
                                                                      MA iz-




                                                                                                                                                                 L)1
                                                                                                                                         -
:                                                                                                                                                                                     c$t
                                                                                                                      I                                     .,J




             :)

        (:2
                                     L
:
                                     p
                  ,


'-                                         'y—
             N—#—.


    •        5        L)-r
        ,-.

                                            ;1




              :2
             t'
                                    cj


                                   4!•
                                    3
                                                                                                                                                   a
        .q    •           "•         I




                              ) ,w
